                 Case 1:19-cr-00651-LTS Document 532
                                                 536 Filed 03/10/21 Page 1 of 1




                                          MAHER & PITTELL, LLP
                                                     ATTORNEYS AT LAW
      Reply To:                                                                                   Long Island Office
      42-40 Bell Blvd, Suite 302                                                             10 Bond St, Suite 389
      Bayside, New York 11361                                                         Great Neck, New York 11021
      Tel (516) 829-2299                                                                        Tel (516) 829-2299
      jp@jpittell.com                                                                               jp@jpittell.com

      March 10, 2021

      Hon. Laura Taylor Swain
      U.S. District Judge
      Southern District of New York
                                                                           MEMO ENDORSED
      500 Pearl St.
      New York, NY 10007

      Re:      US v. Constantinescu, et. al {Alexandru Radulescu}, 19 cr 651 (LTS)

      Dear Judge Swain:

               I am counsel for Alexandru Radulescu, a defendant in the above referenced matter.

              Currently, Mr. Radulescu’s case is scheduled for a status conference on March 26, 2021.
      Please accept this letter in lieu of a formal motion requesting an adjournment of the conference. I
      make this request as I have been engaged in plea discussions with the Government and I seek
      additional time to continue these discussions as well as review discovery which has been produced
      on a rolling basis.

               Accordingly, I respectfully request the conference be adjourned to a date in late May or early
      June.

               I have conferred with the Government and they consent to the request.

              I consent to an exclusion of time applicable to the Speedy Trial Act from March 26, 2021
      until the adjourn date.

                                                           Respectfully submitted,
                                                           /s/
                                                           Jeffrey G. Pittell

      cc:      all parties (ECF)
The application is granted. The conference is adjourned to May 26, 2021, at 9:00 a.m. The Court finds pursuant to 18 U.S.C.
§3161(h)(7)(A) that the ends of justice served by an exclusion of the time from today’s date through May 26, 2021,outweigh the
best interests of the public and the defendant(s) in a speedy trial for the reasons stated above. DE# 532 resolved.

SO ORDERED.
Dated: 3/10/2021
/s/ Laura Taylor Swain, USDJ
